Bliss, Judge,
delivered the opinion of the court.
The plaintiff was elected public printer under the general act (Gen. Stat. 1865, ch. 20, p. 145) which fixes the prices at which the work shall be performed. The first section provides that “ there is established an office to be called the office of public printer,” and section 30 provides that “this chapter may bo_ amended, modified, and repealed by the Legislature at pleasure.”
On the 28th of March, 1870, the Legislature passed an act in relation to public printing (2 Wagn. Stat. 1127),-sections 29 and 30 of which are as follows : “ Sec. 29. The office of public printer is hereby abolished.” “ Sec. 30. This act shall take effect and be in force from and after the first Monday in May, 1870: provided, that-the present State printer shall do the State *325printing and binding until the first Monday in May,, 1871, at a price twenty per cent, less than the price now allowed by law.5’
The State printer presents a bill for printing to the Secretary of State for approval at the old price, and the Secretary refuses to approve it as presented, but deducts twenty per cent., and approves it with the deduction; and this is an application for a mandamus to compel him to approve it as presented. The petitioner claims that he was a contractor with the State for the full term for which he was elected, at the prices named in the statute, and that the act of 1870 is unconstitutional, in that it impairs the obligation of his contract. This claim can not be sustained for the reason, first, that the printer is a public officer, and the office is created by statute. It is undisputed that any statutory oifice may bo controlled, modified, or abolished by law, and the officer goes out or holds subject to any change in the lawn (State v. Davis, 44 Mo. 129, and cases cited.) But even if there were doubt about this, and the office wrnre considered a franchise, it would be subject to all conditions and reservations of the act creating it; and we have seen that it contains an express reservation of the right to amend, modify, or repeal it at pleasure.
We do not see the radical difference contended for by counsel bet-ween this and other offices. It is true that bad faith on the part of the Legislature might greatly damage the petitioner, but that is not to be presumed, and he took the office with all its risks. There is hardly an office in the State, except that of judges, that is not subject to the risk of change of salary or fees; and the necessity spoken of, of making a large investment in printing material in order to perform the duties of the office, is not an inherent one. There are printing offices in the State owned by those upon whom no such necessity rvould bo imposed, and the public printer is not bound himself to do the work, but may, and often does, get it done by others.
It does not matter whether the tw'enty per cent, deduction is to be considered as a modification of the original act as to price, or a tender of the work for a given period at a new price. We are inclined to view it as an offer by the Legislature in the interest of the late printer, which he could accept or otherwise. If he should go forward, and still do the printing under the offer, he *326Certainly can ask no higher price than the one tendered. The latter view disposes of the objection to the new act, so far as the petitioner is concerned, because it does not comply with the constitutional requisition in regard to the manner of its enactment. As to him, the act simply abolishes his office, and tenders him the printing until May, 1871, at a price to be ascertained by computation. It does not come within the spirit of section 25, article 4, of the constitution referred to.
The other judges concurring, the writ is refused.